Citation Nr: 1641846	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of burns to the torso and right arm.

2.  Entitlement to residuals of a shrapnel injury to the right arm.

3.  Entitlement to service connection for right leg disability.

4.  Entitlement to service connection for a disability resulting in shortness of breath.

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1991.  Although not listed on his DD 214, previous Board and RO decisions noted the Veteran earned the Combat Action Badge.  The Board is not currently able to find the Defense Personnel Records Information Retrieval System print out which showed the Combat Action Badge had been earned (as previously noted in the 2015 Board decision) in the virtual record.  However, as the Combat Action Badge was previously noted to have been seen, the Board will move forward with an analysis which includes the combat presumption. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a personal hearing in March 2015 before the undersigned Veterans Law Judge.  He additionally testified at a formal DRO hearing in June 2013.  Transcripts from both hearings are contained in the record.

These claims were previously before the Board in June 2015.  In that decision, the Board dismissed the Veteran's withdrawn claims for service connection for a skin disorder (tinea versicolor) and abdominal hernia.  Additionally, the Board initiated the claim of entitlement to TDIU based on the record, and provided an increased PTSD rating.  The Board remanded the claims on appeal for additional development including obtaining ongoing records and medical examinations.


FINDINGS OF FACT

1.  In a October 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative requested withdrawal of the appeal for entitlement to TDIU.

2.  In a June 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative requested withdrawal of the appeals for entitlement to an increased rating for PTSD, entitlement to service connection for a disability resulting in shortness of breath, and entitlement to service connection for a right leg disability.

3.  The record does not show that the Veteran has current residuals of a burn to the torso and right arm.

4.  Resolving reasonable doubt in the Veteran's favor, he has a piece of shrapnel in his right forearm as a result of an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of service connection for a disability resulting in shortness of breath have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of service connection for a right leg disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  Residuals of burns to the torso and right arm were not diagnosed during the period on appeal.  38 U.S.C.A. §§ 1110, 1154 ; 38 C.F.R. § 3.303.

6.  The criteria for service connection for residuals of a shrapnel wound to the right arm have been met.  38 U.S.C.A. §§ 1110, 1154 ; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to TDIU, an increased rating for PTSD, and service connection for a right leg disability and a disability resulting in shortness of breath in two written statements; hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in July 2008 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes VA treatment records, and statements from the Veteran.  The Veteran was also afforded skin examinations in 2014 and 2016.  

The Board notes that the Veteran's service treatment records and service personnel records are incomplete.  In 2015, the Board remanded for the RO to again search for the missing records.  The provided response noted that the microfiche that should contain the Veteran's service treatment records was blank.  The Personnel Information Exchange System (PIES) provided the limited available personnel records and service treatment records.  Although the RO did not provide a memorandum of unavailability regarding the records, the responses from PIES show that the records are unavailable.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Analysis

The Veteran contends that he has residuals of a burn to his torso, chest, and right arm from an explosion in Kuwait.  He also argues that he has residuals of a shrapnel wound in his right arm from the same explosion.

The Veteran's service treatment and personnel records are very limited.  Available service treatment records show that the Veteran was diagnosed with chicken pox in service.  His service personnel records show he participated in Operation Desert Shield and Operation Desert Storm, both in Southwest Asia, between December 1990 and May 1991.

In April 2000, during mental health treatment, the Veteran reported that he was "once burned in Desert Storm and was treated for it."

In January 2002, the Veteran brought an x-ray from "Park Ridge" to the VA.  The x-ray showed a foreign body between his radius and ulnar in the soft tissue.

In March 2002, the Veteran complained of pain in his right forearm beginning in January 2002.  The Veteran believed it was a piece of glass from a prior car accident in 1990.  There was a scar on the extensor portion of his forearm where the glass entered.  He was interested in having the foreign body removed.  There was no palpable mass in his forearm, no tenderness, but some decreased range of motion in his wrist secondary to pain.  The "scar from glass is evident on extensor portion of forearm."  He was scheduled for an excision in a six days.  For some reason, the excision was never performed.

A September 2008 VA treatment record included a physical examination showing a hypopigmented scaly macular rash on the Veteran's low back.  He was assessed with tinea versicolor and started on Nizoral shampoo.

In April 2009, during mental health treatment, the Veteran reported he was burned from a missile that exploded.  He reported he was burned on the shoulder.  He was treated for an hour, bandaged up and sent back to war.  He stated that the doctors at different VA clinics say it is not a burn, but a skin fungus that he was born with; however, the Veteran denies this.

During his June 2009 VA PTSD examination, the Veteran described being burned on his arm and having a foreign body in his forearm as a result of an explosion during his deployment in Operation Desert Storm.

During a June 2013 hearing, the Veteran testified that he did not begin to have "skin issues" (referring to tinea versicolor) until after service.  Regarding his burn and shrapnel claims, the Veteran stated that he was standing around with 7 other serviceman and "there was a can dug into the ground" and after five minutes of standing near it, the can exploded.  It contained a hot liquid.  He said the can shattered and went into pieces and four people were burned, including the Veteran.  He believes he was in Kuwait when this occurred.  He received third-degree burns to the upper part of his right arm and across half of his chest.  He did not notice puncture wounds, but he had his "arms wrapped."  He was treated in Kuwait at a medical facility run by the Navy.  He stated he was treated with bandages and wraps and released back to duty.  He described the burns as covering his "forearm up across [his] shoulder and right around [his] chest area" on the right side.  He stated his residuals from the burns were that they itched sometimes and there was a "mark from it" with skin discoloration.  He stated he did not have pain from the burn.  He stated he had a piece of metal stuck in his arm, in the bone.  The Veteran stated that the can that exploded was green and red and that the metal in his arm was noted to be red.  He noted that he was going to have the shrapnel removed, but that where it entered his arm and the position it was in, it was more dangerous to take it out than to leave it in, so he opted to leave it in.  The Veteran had stiffness and discomfort, which he attributed to the imbedded shrapnel.  He testified that he noticed "pock marks" around his shoulder and neck and some parts of his face and head after he left the oil fields in Kuwait.  He described the marks as swollen and quarter-sized.  He stated he was not treated for this skin condition in service.  He stated that VA did not provide him with any treatment for his skin condition other than to have him use a shampoo (Head and Shoulders) that "brings the skin back to color."  The Veteran stated that this treatment did not work, however, because "after it dries up then it's like they get bigger."  He stated this skin condition was present ever since he came back from Kuwait.

In July 2014, the Veteran was afforded a VA skin examination.  The examiner indicated the Veteran did not have any scars on his trunk or extremities, or any disfiguring scars.  As the examiner noted that there were no visible scars, photographs were not taken.  Under "remarks," the examiner noted the Veteran denied any burn scars and none were noted on examination.  The Veteran was noted to have tinea versicolor, with onset "several years ago."  The Veteran stated the rash appears on the torso and occasionally on his "arms" and is worse during humid seasons.  The examiner noted that tinea versicolor occurs in persons that are "genetically predisposed to manifesting the characteristic rash associated with the fungus pytyosporum ovale."

During his March 2015 Board hearing, the Veteran withdrew his claim for service connection for a skin condition, described as tinea versicolor.  Regarding his claims for service connection for residuals of burns and shrapnel injury to his right arm, the Veteran stated that he was walking on patrol through oilfields and someone stepped on a landmine, or something similar, which exploded hot liquid and the Veteran and three other servicemen were burned.  He described the explosion as a "pop" and then an unidentified liquid hit them and melted the sleeves of their uniforms and flak jackets.  He testified that he was told he had third degree burns over "like 30 percent" of his body, which he indicated to the VLJ was from the upper half of his right arm, over his chest and torso area.  He stated he received less burns than two others who were in front of him.  His burns were also right at the base of his neck where his uniform ended.  He stated that he also received a shrapnel wound during this explosion.  He was taken to a "Naval BAS tent" and bandaged.  He stated he still had scarring covering this area.  He stated that his shrapnel injury was limited to his arm.  The Veteran's attorney argued the July 2014 VA examination was inadequate because the examiner noted that there were no complaints of burns.  The attorney noted that the Veteran feels that he has "the scars from the burns and does not have the skin disease."  The Veteran stated that when he was given medication for his skin disease, that once he finished the medication "all that skin scarring would go away," but that "it's still there."  The Veteran stated that the shrapnel injury causes pain because the metal is still there.  He stated that he had one piece that came out, but that there was still a piece of shrapnel in his arm that you could feel.  

A June 2015 VA admission for suicidal ideation and substance abuse included an intake examination identifying the location of any body marks such as scars, bruises, rashes, discolorations, etc.  The only skin variations noted by the nurse were several tattoos on the Veteran's arms. The skin assessment noted his skin color was normal for his ethnic group, and that he had "no noticeable scars."  

The Veteran was afforded an additional VA examination in March 2016.  The examiner was asked to address the Veteran's report that he was burned by a hot liquid on his right arm, upper chest and torso.  The examination showed no evidence that the Veteran had any burn scars on the claimed right upper extremity, right shoulder, anterior chest and left shoulder.  Close examination of his skin showed "evidence of hypopigmented, confluence macules, identical in appearance to the skin condition present on his back.  The appearance was consistent with tinea versicolor and concurred with the assessment provided by his VA primary care provider and the 2014 VA examiner."  As there was no evidence of burn scars, the examiner noted that it was less likely than not that the Veteran suffered burns or residuals of burns as a result of his service.   

Regarding the Veteran's report that he suffered a shrapnel wound of his right arm with resulting scar, the examiner provided a negative nexus opinion and noted that the Veteran's right forearm showed no evidence of any entrance scar over the site of the palpable foreign body.  "It is unlikely that the foreign body entered at any other location, as there is no evidence of any other scarring or missile track."

Initially, the Board notes that the Veteran has reported the incident of being burned in service as early as April 2000, more than eight years prior to filing his claims for residuals of burns and a right arm shrapnel wound on appeal.  Additionally, the Veteran has described essentially the same situation when reporting his injury: something exploded and he and several others were burned, he was treated briefly in service, and he was then released back to his duties shortly thereafter.  Given the Veteran's initial report of the injuries in 2000, his consistency in reporting the injury, and his service involving combat, the Board finds the Veteran's descriptions of what occurred in service to be credible.

Here, although the Board finds that the burn injury did occur in service, the claim must be denied as there are no current (during the entire period on appeal) residuals of the burn.  The Veteran has had two VA examinations where he has been found to not have any burn scars.  Additionally VA treatment records include notations that he did not have "noticeable scars," including on his arms which were reviewed as his tattoos were listed.  

The Veteran has argued that the change in pigmentation of his skin is due to the burns he suffered in service.  The VA examiners and VA treatment providers have diagnosed his hyperpigmented papules as tinea versicolor, and have provided treatment for tinea versicolor.  Additionally,  VA treatment providers have indicated that the skin changes associated with his tinea versicolor include skin on his back.  The Veteran has stated that his skin changes occur on both arms and sometimes on his neck, face and head.  The burns the Veteran has consistently described, occurred to his right arm, shoulder, chest and torso.  Therefore, as the medical providers have diagnosed tinea versicolor, and the skin changes described by medical providers and the Veteran occur to parts of the body that he has stated were not involved in the burn injury in service, the evidence is against finding that the change in pigmentation of the Veteran's skin is a residual of a burn.  Additionally, the medical care providers and examiners are competent to diagnose the cause of the change in pigmentation, where the Veteran is not competent to associate a symptom with a medical diagnosis.  As noted several times in this decision, the Veteran previously withdrew a claim of entitlement to service connection for tinea versicolor. 

Regarding the foreign body contained in the Veteran's right forearm, the Board will resolve reasonable doubt in the Veteran's favor and finds that this is a shrapnel wound from his in-service injury.  The Veteran has indicated that he was in a car accident in 1990 (during service) and that he was injured during an explosion in service.  He does not know the cause of the foreign body in his arm.  Medical records from 2002 show that the Veteran has a foreign body in his right forearm.  Although the 2016 examiner did not note a scar associated with the shrapnel wound, she did note that the foreign object could still be felt in the arm, and a 2002 record identified a scar.  Given the available evidence, the Board finds that service connection for residuals of shrapnel wound to the right arm (including the current foreign body) is warranted.

For the claim for residuals of a burn injury to the torso and right arm, the record does not contain competent medical evidence of current residuals of a burn.  Accordingly, the benefit-of-the-doubt rule does not apply and service connection for residuals of a burn to the torso and right arm is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the shrapnel injury to the right arm, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for residuals of a shrapnel wound to the right forearm is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to service connection for a right leg disability is dismissed.

The appeal as to the issue of entitlement to service connection for a disability resulting in shortness of breath is dismissed.

Entitlement to service connection for residuals of a burn to the torso and right arm is denied.

Entitlement to service connection for residuals of a shrapnel injury to the right forearm is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


